Citation Nr: 1218938	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974 and from September 1985 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed symptoms of his sleep apnea while on active duty.  Specifically, he contends that although sleep apnea was diagnosed after service, the sleep impairment symptoms in service were actually symptoms of his sleep apnea.    

The Veteran has not been afforded a VA examination assess his claim of service connection for sleep apnea.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service medical records reflect that the Veteran reported frequent trouble sleeping on a report of medical history form prepared in conjunction with a December 2005 examination.  He indicated that he was prescribed Ambien for sleeping problems and had been referred to the UAB sleep clinic.  Post-service treatment reports reflect that a March 2007 sleep study performed at the UAB Sleep/Wake Disorders Center reflects a diagnosis of obstructive sleep apnea.  As the record shows that the Veteran reported symptoms of a sleep disorder while in service and has been diagnosed with sleep apnea less than a year following his separation from service, a VA examination should be obtained to determine the etiology of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his claimed sleep apnea.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a complete rationale for all opinions provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that sleep apnea began in or is related to the Veteran's active service.  The examiner should consider the Veteran's service treatment records, the Veteran's statements regarding his symptoms in service, and his credible statements of continuous symptoms since service. 

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


